Name: Council Decision 2011/178/CFSP of 23Ã March 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: Africa;  rights and freedoms;  international affairs;  criminal law;  cooperation policy;  air and space transport;  civil law
 Date Published: 2011-03-24

 24.3.2011 EN Official Journal of the European Union L 78/24 COUNCIL DECISION 2011/178/CFSP of 23 March 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (1), implementing United Nations Security Council Resolution (UNSCR) 1970 (2011). (2) On 17 March 2011, the United Nations Security Council adopted UNSCR 1973 (2011), which widened the scope of the restrictive measures imposed by UNSCR 1970 (2011) and introduced additional restrictive measures against Libya. (3) Decision 2011/137/CFSP should be amended accordingly. (4) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/137/CFSP is hereby amended as follows: (1) the following Article is added: Article 3a 1. Member States shall take the necessary measures to prevent flights by aircraft under their jurisdiction in the airspace of Libya, in view of the need to help protect civilians. 2. Paragraph 1 shall not apply to flights the sole purpose of which is humanitarian, such as delivering or facilitating the delivery of assistance, including medical supplies, food, humanitarian workers and related assistance, or evacuating foreign nationals from Libya, nor shall it apply to flights authorised by paragraph 4 or 8 of UNSCR 1973 (2011), nor to other flights which are deemed by Member States, acting under the authorisation conferred in paragraph 8 of UNSCR 1973 (2011), to be necessary for the benefit of the Libyan people.; (2) Article 4(1) is replaced by the following: 1. Member States shall inspect, in accordance with their national authorities and legislation and consistent with international law, in particular the law of the sea and relevant international civil aviation agreements, vessels and aircraft bound to or from Libya, in their territory, including their seaports and airports, and on the high seas, if they have information that provides reasonable grounds to believe that the cargo of such vessels and aircraft contains items the supply, sale, transfer or export of which is prohibited under this Decision.; (3) the following Article is added: Article 4a 1. Member States shall deny permission to any aircraft registered in Libya or owned or operated by Libyan nationals or companies to take off from, land in or overfly their territory unless the particular flight has been approved in advance by the Sanctions Committee, or in the case of an emergency landing. 2. Member States shall deny permission to any aircraft to take off from, land in or overfly their territory, if they have information that provides reasonable grounds to believe that the aircraft contains items the supply, sale, transfer, or export of which is prohibited under this Decision, including the provision of armed mercenary personnel, except in the case of an emergency landing.; (4) Article 5(1) is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of: (a) persons listed in Annex I to UNSCR 1970 (2011), and additional persons designated by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011) and paragraph 23 of UNSCR 1973 (2011), as listed in Annex I to this Decision; (b) persons not covered by Annex I to this Decision involved in or complicit in ordering, controlling, or otherwise directing, the commission of serious human rights abuses against persons in Libya, including by being involved in or complicit in planning, commanding, ordering or conducting attacks, in violation of international law, including aerial bombardments, on civilian populations and facilities, or acting for or on their behalf or at their direction, as listed in Annex II to this Decision.; (5) Article 6(1) is replaced by the following: 1. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by: (a) persons and entities listed in Annex II to UNSCR 1970 (2011), and additional persons and entities designated by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011) and paragraphs 19 and 23 of UNSCR 1973 (2011), as listed in Annex III to this Decision; (b) persons and entities not covered by Annex III to this Decision involved in or complicit in ordering, controlling, or otherwise directing, the commission of serious human rights abuses against persons in Libya, including by being involved in or complicit in planning, commanding, ordering or conducting attacks, in violation of international law, including aerial bombardments, on civilian populations and facilities, or by the Libyan authorities, or by persons and entities that have violated or have assisted in violating the provisions of UNSCR 1970 (2011) or of this Decision, or by persons or entities acting for or on their behalf or at their direction, or by entities owned or controlled by them or by persons and entities listed in Annex III, as listed in Annex IV to this Decision; shall be frozen.; (6) in Article 6, the following paragraph is added: 4a. With regard to persons and entities listed in Annex IV to this Decision, exemptions may also be made for funds and economic resources which are necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, the provision of electricity, humanitarian workers and related assistance, or evacuating foreign nationals from Libya.; (7) the following Article is added: Article 6a Member States shall require their nationals, persons subject to their jurisdiction and firms incorporated in their territories or subject to their jurisdiction to exercise vigilance when doing business with entities incorporated in Libya or subject to Libya's jurisdiction, and any individuals and entities acting on their behalf or at their direction, and entities owned or controlled by them, with a view to preventing business that could contribute to violence and the use of force against civilians.. Article 2 Annexes I, II, III and IV to Decision 2011/137/CFSP are hereby replaced by the text set out in Annexes I, II, III and IV respectively to this Decision. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 March 2011. For the Council The President MARTONYI J. (1) OJ L 58, 3.3.2011, p. 53. ANNEX I ANNEX I List of persons referred to in Article 5(1)(a) 1. AL-BAGHDADI, Dr Abdulqader Mohammed Passport number: B010574. Date of birth: 1.7.1950. Head of the Liaison Office of the Revolutionary Committees. Revolutionary Committees involved in violence against demonstrators. Date of UN designation: 26.2.2011. 2. DIBRI, Abdulqader Yusef Date of birth: 1946. Place of birth: Houn, Libya. Head of Muammar QADHAFI's personal security. Responsibility for regime security. History of directing violence against dissidents. Date of UN designation: 26.2.2011. 3. DORDA, Abu Zayd Umar Director, External Security Organisation. Regime loyalist. Head of external intelligence agency. Date of UN designation: 26.2.2011. 4. JABIR, Major General Abu Bakr Yunis Date of birth: 1952. Place of birth: Jalo, Libya. Defence Minister. Overall responsibility for actions of armed forces. Date of UN designation: 26.2.2011. 5. MATUQ, Matuq Mohammed Date of birth: 1956. Place of birth: Khoms. Secretary for Utilities. Senior member of regime. Involvement with Revolutionary Committees. Past history of involvement in suppression of dissent and violence. Date of UN designation: 26.2.2011. 6. QADHAF AL-DAM, Sayyid Mohammed Date of birth: 1948. Place of birth: Sirte, Libya. Cousin of Muammar QADHAFI. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. Date of UN designation: 26.2.2011. 7. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 8. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.9.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 9. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 10. QADHAFI, Mohammed Muammar Date of birth: 1970. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 11. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Date of UN designation: 26.2.2011. 12. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 13. QADHAFI, Saadi Passport number: 014797. Date of birth: 25.5.1973. Place of birth: Tripoli, Libya. Commander Special Forces. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 14. QADHAFI, Saif al-Arab Date of birth: 1982. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 15. QADHAFI, Saif al-Islam Passport number: B014995. Date of birth: 25.6.1972. Place of birth: Tripoli, Libya. Director, Qadhafi Foundation. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Date of UN designation: 26.2.2011. 16. AL-SENUSSI, Colonel Abdullah Date of birth: 1949. Place of birth: Sudan. Director Military Intelligence. Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar QADHAFI. Date of UN designation: 26.2.2011. 17. AL QADHAFI, Quren Salih Quren Libyan Ambassador to Chad. Has left Chad for Sabha. Involved directly in recruiting and coordinating mercenaries for the regime. Date of UN designation: 17.3.2011. 18. AL KUNI, Colonel Amid Husain Governor of Ghat (South Libya). Directly involved in recruiting mercenaries. Date of UN designation: 17.3.2011. ANNEX II ANNEX II List of persons referred to in Article 5(1)(b) Name Identifying information Reasons Date of listing 1. ABDULHAFIZ, Colonel Mas'ud Position: Armed Forces Commander 3rd in command of Armed Forces. Significant role in Military Intelligence. 28.2.2011 2. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar QADHAFI. 28.2.2011 3. ABU SHAARIYA Position: Deputy Head, External Security Organisation Prominent member of regime. Brother-in-law of Muammar QADHAFI. 28.2.2011 4. ASHKAL, Al-Barrani Position: Deputy Director, Military Intelligence Senior member of regime. 28.2.2011 5. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Revolutionary Committees involved in violence against demonstrators. 28.2.2011 6. QADHAF AL-DAM, Ahmed Mohammed Date of Birth: 1952 Place of Birth: Egypt Cousin of Muammar QADHAFI. Since 1995, he is believed to have had command of an elite army battalion in charge of Qadhafi's personal security and to have a key role in External Security Organisation. He has been involved in planning operations against Libyan dissidents abroad and was directly involved in terrorist activity. 28.2.2011 7. AL-BARASSI, Safia Farkash Date of birth: 1952 Place of birth: Al Bayda, Libya Wife of Muammar QADHAFI. Closeness of association with regime. 28.2.2011 8. SALEH, Bachir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of the Leader. Closeness of association with regime. 28.2.2011 9. General TOHAMI, Khaled Date of birth: 1946 Place of birth: Genzur Director of Internal Security Office. Closeness of association with regime. 28.2.2011 10. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Director of intelligence in External Security Office. Closeness of association with regime. 28.2.2011 11. EL-KASSIM ZOUAI, Mohamed Abou Secretary General of the General People's Congress; involved in violence against demonstrators. 21.3.2011 12. AL-MAHMOUDI, Baghdadi Prime Minister of Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 13. HIJAZI, Mohamad Mahmoud Minister for Health and Environment in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 14. ZLITNI, Abdelhaziz Date of birth: 1935 Minister for Planning and Finance in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 15. HOUEJ, Mohamad Ali Date of birth: 1949 Place of birth: Al-Azizia (near Tripoli) Minister for Industry, Economy and Trade in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 16. AL-GAOUD, Abdelmajid Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafi's Government. 21.3.2011 17. AL-CHARIF, Ibrahim Zarroug Minister for Social Affairs in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 18. FAKHIRI, Abdelkebir Mohamad Minister for Education, Higher Education and Research in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 19. ZIDANE, Mohamad Ali Minister for Transport in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 20. KOUSSA, Moussa Mohamad Minister for Foreign Affairs in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 21. MANSOUR, Abdallah Close collaborator of Colonel Qadhafi, senior role in security services and former director of radio and television; involved in violence against demonstrators 21.3.2011 ANNEX III ANNEX III List of persons referred to in Article 5(1)(a) 1. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 2. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.9.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 3. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 4. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Date of UN designation: 26.2.2011. 5. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 6. QADHAFI, Saif al-Islam Director, Qadhafi Foundation. Passport number: B014995. Date of birth: 25.6.1972. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Date of UN designation: 26.2.2011. 7. DORDA, Abu Zayd Umar Director, External Security Organisation. Regime loyalist. Head of external intelligence agency. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 8. JABIR, Major General Abu Bakr Yunis Date of birth: 1952. Place of birth: Jalo, Libya. Defence Minister. Overall responsibility for actions of armed forces. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 9. MATUQ, Matuq Mohammed Date of birth: 1956. Place of birth: Khoms. Secretary for Utilities. Senior member of regime. Involvement with Revolutionary Committees. Past history of involvement in suppression of dissent and violence. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 10. QADHAFI, Mohammed Muammar Date of birth: 1970. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 11. QADHAFI, Saadi Position: Commander Special Forces Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of birth: 25.5.1973. Place of birth: Tripoli, Libya. Passport number: 014797. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 12. QADHAFI, Saif al-Arab Son of Muammar QADHAFI. Closeness of association with regime. Date of birth: 1982. Place of birth: Tripoli, Libya. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 13. AL-SENUSSI, Colonel Abdullah Date of birth: 1949. Place of birth: Sudan. Director Military Intelligence. Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar QADHAFI. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). Entities 1. Central Bank of Libya Under control of Muammar QADHAFI and his family, and potential source of funding for his regime. Date of UN designation: 17.3.2011 (EU designation: 10.3.2011). 2. Libyan Investment Authority Under control of Muammar QADHAFI and his family, and potential source of funding for his regime. a.k.a.: Libyan Arab Foreign Investment Company (LAFICO) 1 Fateh Tower Office No. 99, 22nd Floor, Borgaida Street, Tripoli, 1103 Libya. Date of UN designation: 17.3.2011 (EU designation: 10.3.2011). 3. Libyan Foreign Bank Under control of Muammar QADHAFI and his family and a potential source of funding for his regime. Date of UN designation: 17.3.2011 (EU designation: 10.3.2011). 4. Libya Africa Investment Portfolio Under control of Muammar QADHAFI and his family, and potential source of funding for his regime. Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, Libya. Date of UN designation: 17.3.2011 (EU designation: 10.3.2011). 5. Libyan National Oil Corporation Under control of Muammar QADHAFI and his family, and potential source of funding for his regime. Bashir Saadwi Street, Tripoli, Tarabulus, Libya. Date of UN designation: 17.3.2011. ANNEX IV ANNEX IV List of persons and entities referred to in Article 6(1)(b) Name Identifying information Reasons Date of listing 1. ABDULHAFIZ, Colonel Mas'ud Position: Armed Forces Commander 3rd in command of Armed Forces. Significant role in Military Intelligence. 28.2.2011 2. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar QADHAFI. 28.2.2011 3. ABU SHAARIYA Position: Deputy Head, External Security Organisation Prominent member of regime. Brother-in-law of Muammar QADHAFI. 28.2.2011 4. ASHKAL, Al-Barrani Position: Deputy Director, Military Intelligence Senior member of regime. 28.2.2011 5. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Revolutionary Committees involved in violence against demonstrators. 28.2.2011 6. AL-BAGHDADI, Dr Abdulqader Mohammed Position: Head of the Liaison Office of the Revolutionary Committees Passport No: B010574 Date of Birth: 01.07.1950 Revolutionary Committees involved in violence against demonstrators. 28.2.2011 7. DIBRI, Abdulqader Yusef Position: Head of Muammar QADHAFI's personal security Date of Birth: 1946 Place of Birth: Houn, Libya Responsibility for regime security. History of directing violence against dissidents. 28.2.2011 8. QADHAF AL-DAM, Ahmed Mohammed Date of Birth: 1952 Place of Birth: Egypt Cousin of Muammar QADHAFI. Since 1995, he is believed to have had command of an elite army battalion in charge of Qadhafi's personal security and to have a key role in External Security Organisation. He has been involved in planning operations against Libyan dissidents abroad and was directly involved in terrorist activity. 28.2.2011 9. QADHAF AL-DAM, Sayyid Mohammed Date of Birth: 1948 Place of Birth: Sirte, Libya Cousin of Muammar QADHAFI. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. 28.2.2011 10. AL-BARASSI, Safia Farkash Date of birth: 1952 Place of birth: Al Bayda, Libya Wife of Muammar QADHAFI. Closeness of association with regime. 28.2.2011 11. SALEH, Bachir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of the Leader. Closeness of association with regime. 28.2.2011 12. TOHAMI, General Khaled Date of birth: 1946 Place of birth: Genzur Director of Internal Security Office. Closeness of association with regime. 28.2.2011 13. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Director of intelligence in External Security Office. Closeness of association with regime. 28.2.2011 14. ZARTI, Mustafa born on 29 March 1970, Austrian citizen (passport no. P1362998, valid from 6 November 2006 until 5 November 2016) Closeness of association with regime and vice chief executive of Libyan Investment Authority , board member of the National Oil Corporation and vice chairman of First Energy Bank in Bahrain. 10.3.2011 15. EL-KASSIM ZOUAI, Mohamed Abou Secretary General of the General People's Congress; involved in violence against demonstrators. 21.3.2011 16. AL-MAHMOUDI, Baghdadi Prime Minister of Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 17. HIJAZI, Mohamad Mahmoud Minister for Health and Environment in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 18. ZLITNI, Abdelhaziz Date of birth: 1935 Minister for Planning and Finance in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 19. HOUEJ, Mohamad Ali Date of birth: 1949 Place of birth: Al-Azizia (near Tripoli) Minister for Industry, Economy and Trade in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 20. AL-GAOUD, Abdelmajid Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafi's Government. 21.3.2011 21. AL-CHARIF, Ibrahim Zarroug Minister for Social Affairs in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 22. FAKHIRI, Abdelkebir Mohamad Minister for Education, Higher Education and Research in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 23. ZIDANE, Mohamad Ali Minister for Transport in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 24. KOUSSA, Moussa Mohamad Minister for Foreign Affairs in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 25. MANSOUR, Abdallah Close collaborator of Colonel Qadhafi, senior role in security services and former director of radio and television; involved in violence against demonstrators. 21.3.2011 Entities Name Identifying information Reasons Date of listing 1. Libyan Housing and Infrastructure Board (HIB) Tajora, Tripoli, Libya Legislation number: 60/2006 by Libyan General Peoples Committee Tel: +218 21 369 1840, Fax: +218 21 369 6447 http://www.hib.org.ly Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. 10.3.2011 2. Economic and Social Development Fund (ESDF) Qaser Bin Ghasher road Salaheddine Cross - BP: 93599 Libya-Tripoli Telephone: +218 21 490 8893  Fax: +218 21 491 8893  email: info@esdf.ly Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 3. Libyan Arab African Investment Company - LAAICO Site: http://www.laaico.com Company established in 1981 76351 Janzour-Libya. 81370 Tripoli-Libya Tel: 00 218 (21) 4890146  4890586 - 4892613 Fax: 00 218 (21) 4893800 - 4891867 email: info@laaico.com Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 4. Gaddafi International Charity and Development Foundation Contact details of administration:Hay Alandalus  Jian St.  Tripoli  PoBox: 1101  LIBYA Telephone: (+218) 214778301  Fax: (+218) 214778766; email: info@gicdf.org Controlled by Muammar Qadhafi's regime and potential source of funding for it. 21.3.2011 5. Waatassimou Foundation Based in Tripoli. Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 6. Libyan Jamahirya Broadcasting Corporation Contact details: tel: 00 218 21 444 59 26; 00 21 444 59 00; fax: 00 218 21 340 21 07 http://www.ljbc.net; email: info@ljbc.net Public incitement to hatred and violence through participation in disinformation campaigns concerning violence against demonstrators. 21.3.2011 7. Revolutionary Guard Corps Involved in violence against demonstrators. 21.3.2011 8. National Commercial Bank Orouba Street AlBayda, Libya Phone: +218 21-361-2429 Fax: +218 21-446-705 www.ncb.ly National Commercial Bank is a commercial bank in Libya. The bank was founded in 1970 and is based in AlBayda, Libya. It has locations in Tripoli and AlBayda, as well as operates branches in Libya. It is 100 % government-owned and a potential source of funding for the regime. 21.3.2011 9. Gumhouria Bank Gumhouria Bank Building Omar Al Mukhtar Avenue Giaddal Omer Al Moukhtar P.O. Box 685 Tarabulus Tripoli Libya Tel: +218 21-333-4035 +218 21-444-2541 +218 21-444-2544 +218 21-333-4031 Fax: +218 21-444-2476 +218 21-333-2505 Email: info@gumhouria-bank.com.ly Website: www.gumhouria-bank.com.ly Gumhouria Bank is a commercial bank in Libya. The bank was created in 2008 through the merger of Al Ummah and Gumhouria banks. It is 100% government-owned and a potential source of funding for the regime. 21.3.2011 10. Sahara Bank Sahara Bank Building First of September Street P.O. Box 270 Tarabulus Tripoli Libya Tel: +218 21-379-0022 Fax: +218 21-333-7922 Email: info@saharabank.com.ly Website: www.saharabank.com.ly Sahara Bank is a commercial bank in Libya. It is 81 % government-owned and a potential source of funding for the regime. 21.3.2011 11. Azzawia (Azawiya) Refining P.O. Box 6451 Tripoli Libya +218 023 7976 26778 http://www.arc.com.ly Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 12. Ras Lanuf Oil and Gas Processing Company (RASCO) Ras Lanuf Oil and Gas Processing Company Building Ras Lanuf City P.O. Box 2323 Libya Tel: +218 21-360-5171 +218 21-360-5177 +218 21-360-5182 Fax: +218 21-360-5174 Email: info@raslanuf.ly Website: www.raslanuf.ly Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 13. Brega Head Office: Azzawia / coast road P.O. Box Azzawia 16649 Tel: 2  625021-023 / 3611222 Fax: 3610818 Telex: 30460 / 30461 / 30462 Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 14. Sirte Oil Company Sirte Oil Company Building Marsa Al Brega Area P.O. Box 385 Tarabulus Tripoli Libya Tel: +218 21-361-0376 +218 21-361-0390 Fax: +218 21-361-0604 +218 21-360-5118 Email: info@soc.com.ly Website: www.soc.com.ly Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 15. Waha Oil Company Waha Oil Company Office Location: Off Airport Road Tripoli Tarabulus Libya Postal Address: P.O. Box 395 Tripoli Libya Tel: +218 21-3331116 Fax: +218 21-3337169 Telex: 21058 Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011